Panex Resources Inc. c/o Coresco AG Level 3, Gotthardstrasse 20 Zug, Switzerland CH-6304 VIA EDGAR June 4, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-4631 Attention:Erin Wilson Dear Ms. Wilson: Re: Panex Resources Inc. (the “Company”) Form POS AM Filed May 11, 2012 File No. 333-172375 Further to the SEC’s comment letter dated May 29, 2012, the Company has prepared and filed the post-effective amendment #2 to that Form S-1.As part of the post-effective amendment filing, the following documents have been filed via EDGAR: 1. Form S-1– Post-Effective Amendment #2; 2. XBRL statements for each of August 31, 2011 and February 29, 2012; 3. a redlined Form S-1; and 4. this response letter. The post-effective amendment #2 was filed to include the XBRL statements for the Company’s August 31, 2011 financial statements and its February 29, 2012 financial statements. Also, I confirm that the Form S-1 has been updated with current-dated information. Finally, I confirm that the telephone number on the cover page has been changed to the Company’s correct telephone number. I trust the above to be satisfactory.If you have any questions or require anything further contact Rene Daignault at 604-648-0527 or rene@rhdlawcorp.com. Sincerely, Panex Resources Inc. Per:/s/ Klaus Eckhof Klaus Eckhof Director, Chief Executive Officer, President, and Principal Executive Officer
